Order entered July 13, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00544-CV

STEVEN B. AUBREY, BENEFICIARY OF THE AUBREY FAMILY TRUST CREATED
    UNDER THE WILL OF RICHARD BUCK AUBREY, DECEASED, Appellant

                                               V.

    BETSY S. AUBREY, TRUSTEE OF THE AUBREY FAMILY TRUST CREATED
      UNDER THE WILL OF RICHARD BUCK AUBREY, DECEASED, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-11685

                                              ORDER
       We GRANT appellant’s July 8, 2016 motion for an extension of time to file the

reporter’s record and extend the time to JULY 29, 2016. We DIRECT the Clerk of this Court to

send a copy of this order to Diane Robert, Official Court Reporter for the 14th Judicial District

Court, appellant, and counsel for appellee.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE